Citation Nr: 1233246	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  08-05 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left knee degenerative joint disease, to include as secondary to service-connected right leg disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  After the Board denied the claim in May 2009, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a June 2011 Memorandum Decision, which vacated and remanded the Board's decision, insofar as it denied service connection for the left knee disorder on the basis of aggravation or as secondary to service-connected right knee disability, leaving intact the portion of the Board's decision that denied service connection on the basis of direct incurrence or on a presumptive basis.  The Board remanded the case in February 2012, for additional development, consistent with the decision of the Court.  

In May 2012, the Board remanded the case again for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In its May 2012 remand, the Veteran's claim for entitlement to a total disability rating based on individual unemployability (TDIU) was referred to the RO for initial action.  The record still does not reflect that the RO has adjudicated this claim.  Therefore, it is again referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's left knee degenerative joint disease was aggravated by his service-connected right leg disability.


CONCLUSION OF LAW

The Veteran's left knee degenerative joint disease was aggravated by his service-connected right leg disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for left knee degenerative joint disease.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post- service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Direct service connection may not be granted without medical evidence of a current disability, medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disabilities, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Analysis

The Veteran contends that his current left knee degenerative joint disease is the result of overuse, due to his service-connected right leg disability.  

However, affording the Veteran the full benefit of the doubt, the Board has also considered the Veteran's claim on a direct basis.  With respect to element (1) of both Hickson and Wallin, evidence of a current disability, the Veteran has been diagnosed with left knee degenerative joint disease.  See VA examination report; October 2, 2007.  Accordingly element (1) of Hickson and Wallin is satisfied.  The Veteran's service treatment records do not contain any reference to treatment or diagnosis of a left knee disability.  Additionally, no competent medical evidence has related the left knee disability to military service.  Accordingly, the Veteran's claim fails on a direct basis under elements (2) and (3) of Hickson.  See Hickson, supra. 

The presumption of service connection for chronic diseases diagnosed within one year following discharge from active duty is also not applicable to this case because the evidence demonstrates that the Veteran's left knee disability was initially diagnosed several years after the Veteran's discharge from service.  In this regard, the Board notes that in December 1973 and January 1974 VA orthopedic and general medical examination reports (more than two years after the Veteran's discharge), there was no mention of any left knee disability.  See December 1973 and January 1974 VA examination reports.  

In support of his claim, the Veteran has submitted a lay statement from his employer, a lay statement through his representative, VA Medical Center (VAMC) treatment records from March 2002 through April 2011 and October 2007 and February 2012 VA medical examination reports.  

The VAMC treatment records show that in June 2006, the Veteran reported pain in his left knee, and in November 2006, he reported continued pain in his left knee and received a diagnosis of osteoarthritis.  The examiner also noted that the Veteran's left knee pain was secondary to his right leg disability.  See VAMC treatment record; November 16, 2006. 

The Board acknowledges the November 2006, VA physician's positive nexus opinion.  However, the examiner's opinion was based completely on history provided by the Veteran.  Furthermore, the physician did not provide any reasons or bases for this opinion, nor did he indicate that he had reviewed the Veteran's claims file.  As such, the Board does not find this statement to be probative.  See Black v. Brown, 5 Vet. App. 177, 180 (1993), Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998), and Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Veteran also submitted an August 2007 letter from his employer, Mr. P.R.B., in support of his claim.  Mr. B. stated the Veteran worked as a truck driver and plant hauler for his wholesale company for over twenty years.  Mr. B. stated that he had observed problems with the Veteran's service-connected right leg over the years and that the pain had increased recently to where it was difficult for the Veteran to perform his duties.  He noted that the Veteran's left leg had started to cause him problems and that "[i]t seems apparent that due to the problems with his right leg, his left leg is having to do all the work and is now deteriorating due to the increased workload placed on it from favoring his painful right leg."  See Letter from Mr. P. R.B.; August 22, 2007.  

The Veteran was afforded a VA medical examination in October 2007 to obtain an opinion as to whether his left knee condition can be directly attributed to service or to his service-connected right leg disability.  The examination included an X-ray of the left knee, which showed mild to moderate medial joint space narrowing and no joint effusions, and the Veteran was diagnosed with degenerative joint disease of the left knee.  The VA examiner concluded that it was less than likely that the Veteran's current left knee condition was related to his service-connected right leg disability.  Id.  The VA examiner based this finding on the physical examination, review of an X-ray of the left knee, and comparison of a November 2006 and July 2007 studies of the Veteran's left knee.  Both studies of the left knee found mild to moderate medial joint space narrowing and no joint effusion.  The examiner also reviewed orthopedic literature and found "no credible, peer reviewed studies that support the contention that post traumatic degenerative changes of one joint may induce degenerative changes in another joint either of the effected or contralateral extremity."  Id.  

However, the Board, in its February 2012 remand, found that the October 2007 opinion did not address the issues in the Veteran's case.  Specifically, it was noted that the issue was not whether degenerative conditions due to a traumatic injury migrate within the body to cause such changes in other joints or limbs, but whether the repetitive act of shifting weight away from an injured joint can produce the onset of degenerative changes in a second, previously uninjured joint.

Accordingly, another VA medical opinion was requested and submitted later in February 2012.  The examiner opined that the Veteran's diagnosed degenerative joint disease was less likely than not proximately due to or the result of the Veteran's service-connected right leg condition.  He based his opinion on a review of the "credible medical literature," which revealed that a condition affecting one weight bearing joint would not result in a condition of the opposite weight bearing joint.  He noted further that it was more likely than not that the Veteran's left knee condition was a result of aging, musculoskeletal deconditioning, obesity, and a genetic predisposition to developing arthritic knee conditions.  

In its May 2012 remand, the Board found that the February 2012 opinion was inadequate for rating purpose because it did not adequately respond to the directives of the February 2012 remand, and as such, did not adequately address whether the Veteran's current left knee disorder is secondary to or aggravated by the service-connected right leg disorders.  

Accordingly, the claim was remanded again for another VA examination and opinion, which was provided in June 2012.  The examiner diagnosed chronic, active degenerative joint disease of the bilateral knees, which was documented by X-ray.  The examiner concluded that the evidence of record was not sufficient to determine the baseline level of severity of the left knee disability prior to aggravation, however, he opined that the Veteran's left knee disability was at least as likely as not aggravated beyond its natural progression by his service-connected right leg disability.  His rationale was that the Veteran's right leg disability had caused weight shift to the left knee over many years, and the chronic weight shift, while not directly causing the degenerative joint disease to develop, had aggravated the degenerative joint disease of the left knee, and had sped up the degenerative process.  He also noted that it was documented in "medical literature" (which he again failed to cite to) that irregular weight loads on a weight-bearing joint can speed up the degenerative process beyond its normal pace of progression.

The May 2012 VA examiner's opinion weighs the evidence in favor of a finding that the Veteran's current left knee degenerative joint disease was aggravated by his service-connected right leg disability.  

There is evidence against the claim, inasmuch as the February 2012 VA examiner (the only other examiner to specifically address whether the repetitive act of shifting weight away from an injured joint can produce the onset of degenerative changes in a second, previously uninjured joint) did not find that the Veteran's left knee degenerative joint disease was proximately due to or the result of his service-connected right leg disability.  The evidence is, however, in at least equipoise.   Resolving reasonable doubt in the Veteran's favor, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for left knee degenerative joint disease, secondary to a service-connected right leg disability is granted.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


